Proceeding pursuant to Public Officers Law § 36, inter *701alia, to remove the respondent, John A. Phillips, from the public office of Fire Commissioner and as a member of the Board of Fire Commissioners of the Nyack Joint Fire District, Towns of Orangetown and Clarkstown, Rockland County.
Adjudged that the petition is denied and the proceeding is dismissed on the merits, with costs.
The misconduct alleged, even if the allegations are accepted as true, does not rise to the level necessary to justify the respondent’s removal pursuant to Public Officers Law § 36 (see generally Matter of Henry v Audette, 148 AD2d 452 [1989]; Matter of Newman v Strobel, 236 App Div 371 [1932]; Harrell v Goldin, 124 NYS2d 627 [Sup Ct, Special Term, Suffolk County 1953]). Furthermore, there was no dereliction of duty by the respondent that would warrant his removal pursuant to Town Law § 176-c.
Dillon, J.P, Dickerson, Cohen and Duffy, JJ., concur.